PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,450,895 
Issue Date: 28 May 2013
Application No. 12/774,606
Filed: 5 May 2010
For: 3-D SERVO POSITIONING SYSTEM AND METHOD
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed October 29, 2021 as an ePetition, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. While the ePetition has now been placed into the Image File Wrapper, no decision was rendered with the ePetition filed October 29, 2021. 

The petition is GRANTED.

With this decision, the maintenance fee records and the application file of the above-identified patent have been updated to reflect that the ePetition to accept the unintentionally delayed payment of  the 7.5 year maintenance fee under 37 CFR 1.378(b) filed on October 29, 2021 has been granted.  

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition under 37 CFR § 1.378(b). In this instance, the fees required are $940 for the micro entity maintenance fee due at 7.5 years and $525 for the delayed payment of the micro entity fee due at 7.5 years. The total fees owed are $1,465. Petitioner submitted a payment of $1,465 on October 29, 2021.

Telephone inquiries concerning this matter may be directed to Vanitha Elgart at 571.272.7395.


/VANITHA M ELGART/Petitions Examiner, OPET